Exhibit (12) Eastman Kodak Company Computation of Ratio of Earnings to Fixed Charges (in millions, except for ratio) Nine Months Ended September 30, 2009 Loss from continuing operations before income taxes $ (603 ) Adjustments: Interest expense 75 Interest component of rental expense(1) 30 Amortization of capitalized interest 1 Loss from continuing operations as adjusted $ (497 ) Fixed charges: Interest expense $ 75 Interest component of rental expense(1) 30 Capitalized interest 2 Total fixed charges $ 107 Ratio of earnings to fixed charges * (1) Interest component of rental expense is estimated to equal 1/3 of such expense, which is considered a reasonable approximation of the interest factor. * Earnings for the nine months ended September 30, 2009 were inadequate to cover fixed charges.The coverage deficiency was $604 million.
